Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-10-00836-CV

              Mei-Chiao Chen WU, Richard Hsu, Maya Hsu and Tzyy-Wen-Hzy,
                                      Appellants

                                               v.

                                 CITY OF SAN ANTONIO,
                                        Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-17146
                    Honorable David A. Berchelmann, Jr., Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this court’s opinion.

     It is ORDERED that appellants, Mei-Chiao Chen Wu, Richard Hsu, Maya Hsu and Tzyy-
Wen-Hzy, recover their costs of this appeal from appellee, City of San Antonio.

       SIGNED August 14, 2013.

                                                _____________________________
                                                Luz Elena D. Chapa, Justice